Order entered January 31, 1968 and judgment entered February 13, 1968 unanimously modified, on the law and the facts, to the extent of awarding plaintiff the amount of her claim, reduced by the sum of $12,398.50, and as so modified affirmed, without costs. Plaintiff concedes $10,411 may be due on the first counterclaim, and consents to the deduction of the amount of $1,987.50 involved in the fifth counterclaim. The counterclaims, except to the extent the first counterclaim is conceded, present issues of fact and are severed. Settle order on notice providing for a severance. Concur — Stevens, P. J., Eager, McGivern, Nunez and McNally, JJ.